Judgment and order reversed upon questions of fact, and a new trial granted, with costs to appellant to abide event, upon the ground that the verdict is against the weight of the evidence on the question of damages and is excessive, unless the plaintiff shaH, within ten days, stipulate to reduce the verdict to the sum of $9,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concur.